                       Case 4:19-cr-00037-BSM Document 135 Filed 11/06/19 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant


                                       UNITED STATES DISTRICT COURT                                               u. f llr.FrcPuRT
                                                                                                            EASTERN DISTRICT ARKANSAS
                                                     Eastern District of Arkansas
                                                                                                                     NOV O6 2019

                   United States of America                                                           J~ES W,,A'~ACK, CLERK
                                                                                                       By                     '-C'.>     DEP CLERK
                                 v.                                            Case No.: 4: l 9CR00037-06 BSM~~
                                                                                                                              7
                         Terri Blevins                                                                                         I
                                                                                                                             C, \


                           Defendant


                                                     ARREST WARRANT                                                          -..
To:       Any authorized law enforcement officer
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                             Terri Blevins
who is accused of an offense or violation based on the following document filed with the court:

•     Indictment        [K]Superseding Indictment        •   Information     Osuperseding Information                 •      Complaint
•     Probation Violation Petition       •    Supervised Release Violation Petition    OViolation Notice O0rder of the Court

This offense is briefly described as follows: 21 USC 846: Conspiracy to PWID meth, as further explained in the attached
documents.




Date: September 6, 2019
                                                                                           Issuing officer 's signature

City and state:      Little Rock, Arkansas                                            JAMES W. MCCORMACK. CLERK
                                                                                                Printed name and title

                                                                Return




                                                                                           Ar     ting officer·   ignature


                                                                     \cJ 'vk,h;~~:,,d:!!::,m,
